THE COURT
said this was the first time-he was called on to pronounce judgment against an acquaintance, and that motives off friendship inclined him to leniency, but that he had a duty to perform which he could not overlook, and that the security of the government required that such an offense should be punished, as the only security the govern*1183ment had was the integrity of its officers. In answer to the usual question, Bloomgart replied that he had no objections to the verdict of the jury — that he was guilty — but asked the court to save his family from disgrace attaching to them.
It is understood that Bloomgart’s friends will ask the president to pardon him.